DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-26 are pending.
Claims 1-26 are rejected.
This application has been reassigned to a new examiner.
This Office action contains new grounds of rejection under 35 U.S.C. 101 and 112(a) and non-statutory double patenting not necessitated by the applicant’s amendment and is therefore a nonfinal Office action.
Election/Restrictions
After further consideration and examination of claims with similar limitations, claims 13 and 15-17 are rejoined and examined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10 September 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Claims 1-12, 14, and 18-26 are given benefit of the claim to priority to Application No. 15/097,862, filed 13 April 2016. Benefit is not given to earlier claimed applications because the applications do not describe correlating microbiome compositions with a treatment for chronic fatigue syndrome.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 March 2019, 27 March 2019, and 28 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
Independent claim 1 is interpreted as not requiring a step of treating an individual for chronic fatigue syndrome. Independent claims 12 and 20 are interpreted as requiring a step of treating an individual for chronic fatigue syndrome.
Claim Rejections - 35 USC § 101
The rejection of claims 12, 14, and 18-26 under 35 U.S.C 101 in the Office action mailed 21 February 2019 is withdrawn in view of the limitation of a required treatment of a subject which is a practical application of the recited judicial exception.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more.
Following the flowchart in MPEP 2106:
Step 2A Prong one
Independent claim 1 recites a process of aligning microorganism nucleic acid sequences to a reference sequence, generating a database based on the alignments that characterizes a microbiome as related to chronic fatigue syndrome, and generating a therapy model that determines a therapy for an individual diagnosed with chronic fatigue syndrome which recites the mental process grouping of abstract ideas noted above.
Claims 1-11 recite a law of nature of correlating content of a microbiome and a clinical state of chronic fatigue syndrome (see MPEP 2106.04(b)).
Dependent claim 2 further recites in one embodiment a mental process of considering data of abundance of taxonomic groups in a sample. Dependent claim 3 further recites a mental process and law of nature of diagnosing an individual with chronic fatigue syndrome from associations between taxonomic features an functional features and a characterization model. Dependent claim 4 further recites a mental process of considering data of taxonomic features of Dorea and Collinsella. Dependent claim 5 further recites a mental process of considering data of taxonomic features of Coriobacteriaceae and Actinobacteria. Dependent claim 6 further recites a mental process of considering data of taxonomic features of Bifidobactgerium, Osciillospiraceae, and Bifidobacteriaceae. Dependent claim 7 further recites a mental process of considering data of taxonomic features of Coriobacteriales and Bifidobacteriales. Dependent claim 8 further recites a mental process of considering data of carbohydrate metabolism and ribosome biogenesis. Dependent claim 9 further recites a mental process of considering data of pentose and glucuronate interconversions and peptidoglycan biosynthesis. Dependent claim 10 further recites a mental process of considering data of metabolism. Dependent claim 11 further recites a mental process and law of nature of data of a therapy for chronic fatigue syndrome of a microbiome modifying therapy.
Step 2A Prong two
This judicial exception is not integrated into a practical application because the additional element of amplifying and sequencing nucleic acids of a sample of microorganisms in claim 1 is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of inputting and outputting data in claims 1 and 11 is a data gathering or extrasolution activity that does not integrate the recited judicial exception into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of amplifying and sequencing nucleic acids of a sample of microorganisms in claim 1 is conventional. Evidence for the conventionality is shown in Fremont et al. (Anaerobe vol. 22, pages 50-56 (2013)) and Shukla et al. (PLoS ONE vol. 10, article e0145453 (2015)). Fremont et al. shows on page 51 amplification of 16s rRNA genes and sequencing of patient stool microbiome samples. Shukla et al. shows amplification of 16s rRNA genes and sequencing of patient stool microbiome samples on pages 4-5.
Applicant's arguments filed 28 June 2021 have been fully considered but they are not persuasive. The applicants state the claims recite an improvement to the field without detailing an improvement to any particular technology recited in claims 1-11. The applicants discuss amplification of 16s sequences which are shown in Fremont et al. and Shukla et al. discussed in the above rejection.
Claim Rejections - 35 USC § 112
The rejection of claims 1-12, 14, and 18-26 under 35 U.S.C. 112(a) as failing to comply with the written description requirement in the Office action mailed 21 February 2019 is withdrawn after further consideration and review of the arguments received 28 June 2021.
The rejection of claims 1-12, 14, and 18-26 under 35 U.S.C. 112(b) as being indefinite in the Office action mailed 21 February 2019 is withdrawn after further consideration and review of the arguments received 28 June 2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
	In considering the factors for the instant claims:
	a) The quantity of experimentation necessary:
In order to practice the claimed invention one of skill in the art must analyze microbiome composition and functional features, determine a therapy for improving the health of an individual diagnosed with chronic fatigue syndrome, and in claims 12, 14, and 18-26 treat a subject to improve chronic fatigue syndrome. As discussed below the quantity of experimentation is unpredictable.
	b) The amount of direction or guidance presented:
The specification states at paragraph 18 that chronic fatigue syndrome can be targeted by analysis of microbiome content without any details how to make and use the claimed invention. At paragraphs 71-77 the specification provides general instructions to determine a correlation between microbiomes and disease without providing specific guidance regarding chronic fatigue syndrome. At paragraphs 110-113 the specification provides general instructions to determine a correlation between microbiomes and chronic fatigue syndrome without providing guidance as to what components of a microbiome are correlated with chronic fatigue syndrome.
	c) The presence or absence of working examples:
The specification does not have a working example of analyzing microbiome composition and functional features, determining a therapy for improving the health of an individual diagnosed with chronic fatigue syndrome, or treating a subject to improve chronic fatigue syndrome.
	d) The nature of the invention:
The nature of the invention, microbiome therapeutics, is complex.
	e) The state of the prior art:
Varesi et al. (Journal of Clinical Medicine vol. 10, article 5077 (2021)) published 5 years after the effective filing date of the instant application states on page 2:
how the GM (gut microbiome) is involved in the ME/CFS (myalgic encephalomyelitis and chronic fatigue syndrome) pathogenesis and development is still unknown.
Varesi et al. shows correlations in the prior art between microbiome composition and ME/CFS in Table 1. Varesi et al. discusses use of probiotic therapy to treat chronic fatigue syndrome on page 7 and states that test results are preliminary and that probiotics will probably emerge as a remedy supporting ME/CFS therapy. Varesi et al. therefore shows that 5 years after the effective filing date of the instant application probiotic therapy for chronic fatigue syndrome was not establishes as an effective therapy.
	Campognolo et al. (Journal of Human Nutrition and Dietetics vol. 30, pages 247-259 (2017)) published one year after the effective filing date of the instant application concludes in the abstract that a review of literature shows:
This review identified insufficient evidence for the use of nutritional supplements and elimination or modified diets to relieve CFS/ME symptoms. Studies were limited by the number of studies investigating the interventions, small sample sizes, study duration, variety of instruments used, and studies not reporting dietary intake method. Further research is warranted in homogeneous CFS/ME populations.
	f) The relative skill of those in the art:
	The skill of those in probiotic therapy is high.
	g) The predictability of the art:
	The art predicts that probiotic therapy does not show significant improvement in symptoms for patients with chronic fatigue syndrome.
	h) The breadth of the claims:
	The claims are broad in that they require formulating and/or treating patients with microbiome therapy to treat chronic fatigue syndrome without limitations as to the content or dosage or regimen of the therapy.
	The skilled practitioner would first turn to the specification to practice the claimed invention. However the specification does not provide specific guidance or a working example of the claimed subject matter. As such the skilled practitioner would next turn to the prior art for guidance missing in the specification. Post filing art discussing prior art and post filing art shows that years after the effective filing date of the instant application the claimed subject matter has not been reduced to practice. Finally said practitioner would turn to trial and error experimentation to practice the claimed subject matter. Such represents undue experimentation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 9,710,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are anticipatory of the instant claims and further claim a species of use of supplemental dataset data and a species of a treatment step.
Claims 1, 4, 5, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of U.S. Patent No. 9,758,839. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are anticipatory of the instant claims and further claim a species of use of supplemental dataset data and a species of a treatment step.
Claims 1, 4, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 13, and 15 of U.S. Patent No. 9,7760,676 Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are anticipatory of the instant claims and further claim a species of use of supplemental dataset data and a species of a treatment step.
Claims 1, and 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 18 of U.S. Patent No. 10,268,803. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are anticipatory of the instant claims and further claim a species of therapies that modulate a microbiome and a species of a treatment step.
Claims 1, and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 19 of U.S. Patent No. 10,358,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are anticipatory of the instant claims and further claim a species of therapies that modulate a microbiome and a species of a treatment step.
Claims 1, 4, and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 21 of U.S. Patent No. 10,787, 714. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are anticipatory of the instant claims and further claim a species of use of a sampling kit and a species of a treatment step.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,790,042. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are anticipatory of the instant claims and further claim a species of use of a sampling kit and a species of a treatment step.
Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11, and 12 of U.S. Patent No. 10,7996,785. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are anticipatory of the instant claims and further claim a species of use of a supplemental dataset and a species of a treatment step.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631